i52S*ii              /s*6vy
       _,
       X A   7hi Ceo& Or. £{\*vua<U



                                            •ORIGI




                                          RECEIVED IN o
                                        COURT OF CRIMINAL APPGNS
                                               JAN a " 2015

                                           Abel Acosta, Clerk




                                              FILED IN
                                      COURT OF CRIMINAL APPEALS
                                            FEB 0 U   ^_.J



                                          Abel Acosta, Clerk
:£9.7. Qii. W^^ Coun.ty.
  Jm/Uh
   iff  frtih"** Foe .Jt.isc^'^y



               ho J/* /^^
  7S\)W of /4o\\)&l]k         \*t.




                                        P.

                                        3


                                        4"


                                            £
 7 Cd)on<iL   to r   V-^-s) V.&. vs/.




                                                7



                                                #




                                            /O
\^ft^J2^Li£^S
                                             OJf<tL

         y^hk... oi^Joihoi^^^,
 jjjV\c\^ -5.7.1'SO3 oVxVW- \-tj*GJL—J-ffc^ttb o-ncL_




71^5     //fUVY ^zncL ^Jreiu C^j^JU-LtJAjCL
LST3 ,<9oov- ._qx\^.. ^jggi^



LJ2xjQx_^L




-2ZS     £•$>,£   CiZ-JLfiPX